          Case 6:20-cv-01884-MC          Document 3       Filed 12/28/20      Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

ROBERT BONDICK,

                Plaintiff,                                            Case. No. 6:20-cv-1884-MC

           v.                                                         OPINION AND ORDER

EUGENE POLICE OFFICER: R. RIOS 346,

            Defendant.
_____________________________

MCSHANE, Judge:

       Pro se plaintiff Robert Bondick filed a complaint without paying the filing fee or filing

an application to proceed in forma pauperis (IFP). The Court, pursuant to 28 U.S.C. §

1915(e)(2), must screen applications to proceed IFP and dismiss any case that is frivolous or

malicious, or fails to state a claim on which relief may be granted. As it appears clear the Court

lacks jurisdiction, the Court dismisses the complaint rather than requesting Bondick file an

application for leave to proceed IFP (at which time the Court would dismiss the complaint).

       District courts are courts of limited jurisdiction. Exxon Mobile Corp. v. Allapattah Servs.,

Inc., 545 U.S. 546, 552 (2005). The party asserting jurisdiction bears the burden of establishing

jurisdiction, and the presumption is that the district court lacks jurisdiction. Vacek v. United

States Postal Serv., 447 F.3d 1248, 1250 (9th Cir. 2006).

       Bondick brings one negligence claim against Eugene Police Officer R. Rios. Following

Plaintiff’s arrest (by other officers), Plaintiff “was placed in the back of the police car of EPD

1 – OPINION AND ORDER
          Case 6:20-cv-01884-MC           Document 3     Filed 12/28/20     Page 2 of 2




Officer. R. Rios 346. The plaintiff was in the car for approximately 45 minutes while banging his

head against the back of the plexi glass back seat as seen in the patrol car video.” Compl., 1, ECF

No. 1. “Plaintiff requests compensation-negotiations from the E.P.D. for the injury due to the

alleged negligence.” Id. at 2. Plaintiff also filed a Federal Tort Claims Act (FTCA) notice with

the Eugene Police Department. Id. at 1.

       The Court interprets Plaintiff’s complaint as bringing one claim of negligence under 28

U.S.C. § 1983. Liability under § 1983, however, “may not be premised upon negligence, but

requires an intentional act.” Kunkel v. King Co., 2009 WL 542333 at *1-2 (W.D. Wa. 2009)

(citing Daniels v. Williams, 474 U.S. 327, 238 (1986)). Plaintiff correctly notes the FTCA allows

some claims for negligent acts of government officials. But although Plaintiff filed a notice

under the FTCA, “the United States is the only proper party defendant in an FTCA action[.]”

Kennedy v. U.S. Postal Serv., 145 F.3d 1077, 1078 (9th Cir. 1998). As Officer Rios works for the

Eugene Police Department, Plaintiff may not bring a FTCA action against him.

       Because the Court lacks subject matter jurisdiction over Plaintiff’s claim of negligence

against a city employee, this action is DISMISSED, without prejudice.

IT IS SO ORDERED.

       DATED this 28th day of December, 2020.


                                             _____/s/ Michael McShane       ______
                                                      Michael McShane
                                                 United States District Judge




2 – OPINION AND ORDER
